v.                                   JiiiG 7 4AL                                             03/16/2020



              IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0058

                       Supreme Court Cause No. DA 20-0058

     IN RE THE MARRIAGE OF:

     NANCY CAROL CHASE,

            Petitioner-Appellee,
                                                                           FILED
     and
                                                                            MAR 1 6 2020
                                                                          Bowen Greenwood
     MARK STEVEN CHASE,                                                 Clerk of Suprerne Court
                                                                           State of Montana

             Respondent-Appellant.


                          ORDER FOR EXTENSION OF TIME TO FILE
                              APPELLANT'S OPENING BRIEF


            ON APPEAL FROM THE MONTANA THIRTEENTH JUDICIAL DISTRICT
           YELLOWSTONE COUNTY,HONORABLE PRESIDING MATTHEW J. WALD
                        DISTRICT COURT CAUSE NO.DR 17-41

                                           Appearances:

     For Petitioner/Appellee:                       For Respondent/Appellee:
     Jill Deanne LaRance                            Linda L. Harris
     LaRance & Syth, P.C.                           Harris Law Firm, P.C.
     PO Box 1456                                    Old Chamber Building, Suite 100
     Billings MT. 59103-1456                        Billings, MT. 59101-1260
     Telephone:(406)254-9663                        Telephone and Facsimile:(406)259-4402
     Facsimile:(406)254-9725                        Email: Ilharrislaw@outlook.com
     Email: jdlarance@laranceandsyth.com
       Appellant, Mark Steven Chase,has filed a Motion For Extension OfTime to File Appellant's

Opening Brief. Said Motion states good cause for the extension ofrequested and states further that

counsel for Appellee does not object to the extension requested.

       IT IS HEREBY ORDERED Appellant's Motion For Extension OfTime to File Appellant's

Opening Brief is GRANTED. Appellant shall file his opening brief on or before April 13, 2020.

       Copies of this Order shall be provided to all parties ofrecord.
                      / (  -1--
       DATED this /             of March, 2020.